Citation Nr: 1617235	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  05-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1970.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board adjudicated this appeal, among others, in a January 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In a January 2011 decision, the Court vacated and remanded that portion of the 2009 Board decision pertaining to the peripheral neuropathy claim.  Thereafter, the Board remanded the claim for further development in June 2011.

The Board again denied the appeal as to the peripheral neuropathy issue, among others, in a May 2013 decision and the Veteran appealed that decision to the Court.  In a November 2014 decision, the Court vacated and remanded that portion of the Board decision that denied entitlement to service connection for peripheral neuropathy of the right lower extremity. 

In May 2015, the Board remanded the case for further development and it is now back before the Board.

The Board acknowledges that the Veteran has submitted a timely notice of disagreement (NOD) as to issue of entitlement to service connection for bilateral hearing loss.  A statement of the case has not been issued regarding this issue.  However, the Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board declines jurisdiction over it at this time.

In January 2016 the Veteran filed a claim for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  As this claim has not been adjudicated by the RO in the first instance, the issue is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals VA treatment records dated to September 2015.  However, a CAPRI screenshot associated with the claims file in April 2016 reveals further treatment at VA since September 2015.  It is unclear whether this continued treatment is in regard to his currently claimed disability.  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board must remand the claim for treatment records dated since September 2015 to be associated with the claims file.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders attempts to obtain and associate with the claims file additional treatment records, if and only if, additional treatment records relevant to the current claim are associated with the claims file, the claims file must be returned the examiner who provided the November 2015 medical opinion for an addendum to be prepared.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records that have not been associated with the claims file, to include all treatment records dated on and after September 14, 2015.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, if and only if any pertinent treatment records are obtained, return the VA medical opinion dated in November 2015 to the examiner who prepared it so that an addendum may be prepared.  The addendum must address the question of whether it is at least as likely as not (50 percent or greater probability) the Veteran has a peripheral neuropathy of the right lower extremity disability related to his active service, including exposure to herbicides.  The addendum must further address the question of whether it is at least as likely as not the Veteran manifested symptoms of peripheral neuropathy of the right lower extremity within one year of his last exposure to herbicides in service (October 1969).  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination for evaluation of the nature and etiology of his peripheral neuropathy of the right lower extremity disability.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case.  In rendering the opinion, the examiner should comment upon the medical opinions of record.

3.  Then, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

